 
 
I 
108th CONGRESS
2d Session
H. R. 4602 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2004 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the subdivision and dedication of restricted land owned by Alaska Natives. 
 
 
1.Short titleThis Act may be cited as the Alaska Native Allotment Subdivision Act.
2.DefinitionsIn this Act:
(1)Restricted landThe term restricted land means land in the State that is subject to Federal restrictions against alienation and taxation.
(2)SecretaryThe term Secretary means the Secretary of the Interior.
(3)StateThe term State means the State of Alaska.
3.Subdivision and dedication of Alaska Native restricted land
(a)In generalAn Alaska Native owner of restricted land may, subject to the approval of the Secretary—
(1)subdivide the restricted land in accordance with the laws of the—
(A)State; or
(B)applicable local platting authority; and
(2)execute a certificate of ownership and dedication with respect to the restricted land subdivided under paragraph (1) with the same effect under State law as if the restricted land subdivided and dedicated were held by unrestricted fee simple title.
(b)Ratification of prior subdivisions and dedicationsAny subdivision or dedication of restricted land executed before the date of enactment of this Act that has been approved by the Secretary and by the relevant State or local platting authority, as appropriate, shall be considered to be ratified and confirmed by Congress as of the date on which the Secretary approved the subdivision or dedication.
4.Effect on status of land not dedicatedExcept in a case in which a specific interest in restricted land is dedicated under section 3(a)(2), nothing in this Act terminates, diminishes, or otherwise affects the continued existence and applicability of Federal restrictions against alienation and taxation on restricted land or interests in restricted land (including restricted land subdivided under section 3(a)(1)). 
 
